Title: To Thomas Jefferson from William Short, 18 December 1792
From: Short, William
To: Jefferson, Thomas



Dear Sir
The Hague Dec. 18. 1792

I had the honor of writing to you on the 8th. inst. and I then expected to have left this place much sooner on my way to Madrid. I have been detained by the necessity of recieving an answer from Paris relative to the assurance of passing through France and by business that it was necessary to settle at Amsterdam previously to my departure. I proposed first taking that place in my way in which case I should already have left this place—but finding on account of the  roads that it would be best to pass by Rotterdam, I determined to go to Amsterdam and to return here. This being done I shall set out tomorrow for Paris by the way of Rotterdam and Antwerp, and proceed from thence immediately to Spain. M. Morris did not obtain for me the passeports I desired—but he sent me the extract of a letter from Mr. Le Brun, the minister of foreign affairs desiring him to assure me that I might traverse France without any obstacle. At Paris I shall ask for the proper passeports, without depending on a meer ministerial letter, which may secure my passing the Spanish frontier, as well as can be done, in whatever situation it may be. This letter is merely to announce to you my departure from hence and the route I take. I fear I shall find much disorder in my passage through France—but M. Morris who is on the spot seems so fully persuaded there will be no difficulty that it is impossible not to subscribe to his opinion. The post which arrives this evening will bring information as to the progress of the judgment of the King and the effect it produces. I beg leave to refer you to the Leyden gazettes inclosed for general politics, and have the honor to be most respectfully Dear Sir, your obedient & humble servant

W: Short

